





APPENDIX A
2017 RESTRICTED UNITS PROVISIONS
As of March 15, 2017, you were granted restricted units (“Restricted Units”)
that, subject to the satisfaction of the applicable terms and conditions related
to such Restricted Units, including, but not limited to, the satisfaction of the
applicable service vesting conditions specified below, will entitle you to
receive a cash amount based on the Tangible Book Value of Protective Life
Corporation (the “Company”). You have also received a Restricted Unit Award
Letter (“Award Letter”), which together with these 2017 Restricted Units
Provisions (“Provisions”), constitutes your “Restricted Unit Award.”
1.    Award.
(a)General Provisions. The number of Restricted Units that you have been
awarded, and the Grant Date of the Restricted Units, are set forth in your Award
Letter.
(b)Definitions. For purposes of these Provisions, the following terms shall have
the following meanings:
“Board” shall mean the Board of Directors of the Company.
“Change in Control” shall mean the occurrence of one or more of the following:
(i) any one person or more than one person acting as a group (as provided in
Code Section 409A) other than Parent or any of its affiliates (such person or
group, an “Acquiring Person”) acquires beneficial ownership of the Company's
stock (within the meaning of Section 13(d) of the Securities Exchange Act of
1934, as amended) that, together with stock previously held by the Acquiring
Person, constitutes more than 50% of the total fair market value or more than
50% of the total voting power of the Company, or (ii) an Acquiring Person
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Acquiring Person) assets from the Company that
have a total gross fair market value equal to or more than 80% of the total
gross fair market value of the Company's assets immediately before such
acquisition or acquisitions.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.
“Committee” shall mean the Compensation and Management Succession Committee of
the Board (or such other committee of the Board as the Board shall designate
from time to time) or any subcommittee thereof.
“Merger” means the merger of another subsidiary of Dai-ichi Life Insurance
Company, Limited, with and into the Company as of February 1, 2015.
“Participant” shall mean each person (including you) employed by the Company, or
a Subsidiary, who is selected by the Committee to receive a Restricted Unit
Award under these Provisions.
“Parent” shall mean The Dai-ichi Life Insurance Company, Limited or any
successor thereto.
“PL Tangible Book Value” shall mean the Company's consolidated GAAP book value
of equity less accumulated other comprehensive income, less goodwill created by
the Merger (net of impairments), less other intangible assets created by the
Merger (net of deferred taxes, accumulated amortization, and impairment), plus
all dividends paid in excess of planned amounts during the vesting period, plus
any lost income (determined based on the 30 year treasury rate) on dividends in
excess of planned amounts (plus any management fee paid to the Parent).
“PL Tangible Book Value Per Unit” as of any date shall mean the quotient of (i)
PL Tangible Book Value as of the most recent audited balance sheet date last
preceding the date of determination divided by (ii) the Total PL Units as of the
date of determination.


1
    

--------------------------------------------------------------------------------







“Subsidiary” shall mean any corporation of which the Company possesses directly
or indirectly fifty percent (50%) or more of the total combined voting power of
all classes of stock of such corporation and any other business organization,
regardless of form, in which the Company possesses directly or indirectly fifty
percent (50%) or more of the total combined equity interests in such
organization.
“Total PL Units” shall be the number of units equal to (i) the number of units
determined by dividing (x) PL Tangible Book Value as of the most recent audited
balance sheet from the date last preceding January 1, 2017 by (y) $100; plus
(ii) the number of units determined by dividing (A) the dollar amount or value
of any capital contribution made to the Company directly or indirectly by the
Parent during the award period by (B) the PL Tangible Book Value Per Unit
determined as of the date of the most recent audited balance sheet preceding the
date the capital contribution is made.
2.    Vesting and Payment of Restricted Units.
(a)General Vesting Rule. Unless vested on an earlier date as provided in these
Provisions, 50% of your Restricted Units will vest on December 31, 2019, and the
remaining 50% of your Restricted Units will vest on December 31, 2020, subject
in each case to your continued employment through such date (except as otherwise
provided in Section 4 below).
(b)Payment of Restricted Units. Restricted Units that become vested in
accordance with Section 2(a) shall be settled in cash following (but not later
than the March 15 immediately following) the date as of which such Restricted
Units become vested based on the PL Tangible Book Value Per Unit.
3.Change in Control. In the event of a Change in Control, all of your Restricted
Units will immediately vest and shall be settled in cash, based on the PL
Tangible Book Value Per Unit, within 60 days following the date on which the
Change in Control occurs.
4.Termination of Employment.
(a)Death, Disability or Normal Retirement. If your employment is terminated by
death, disability (as determined in accordance with generally applicable Company
policies) or by retirement on or after normal retirement age under the terms of
the qualified Protective Life Corporation Pension Plan (the “Pension Plan”),
your Restricted Units will vest in full.
(b)Early Retirement. Unless the Committee determines to provide for treatment
that is more favorable to you on such terms and conditions as the Committee may
determine, if your employment with the Company and its Subsidiaries terminates
due to retirement on or after early retirement eligibility but before normal
retirement age under the terms of the Pension Plan, a pro-rated portion of your
Restricted Units will immediately vest. The portion of your Restricted Units
that would otherwise have become vested based on employment through each of
December 31, 2019 and December 31, 2020 will be separately calculated by
multiplying (1) the number of unvested Restricted Units that would become vested
at the applicable date by (2) a fraction, the numerator of which is the number
of complete and partial calendar months between January 1, 2017 and your
retirement date, and the denominator of which is (x) 36, in the case of the
portion of the Restricted Units that would become vested at December 31, 2019,
and (y) 48, in the case of the portion of the Restricted Units that would become
vested at December 31, 2020. Any Restricted Units that do not vest upon your
early retirement pursuant to the preceding sentence will be forfeited.
(c)Special Termination. If your employment is terminated by reason of (1) the
divestiture of a business segment or a significant portion of the assets of the
Company, or (2) a significant reduction by the Company in its salaried work
force, the determination of whether, to what extent, and on what conditions any
payment shall be made with respect to any unvested portion of your Restricted
Unit Award shall be at the discretion of the Committee. Any portion of your
Restricted Units that the Committee determines is not eligible for payment under
this Section 4(c) shall be forfeited as of the date your employment terminates.
(d)Other Termination. Unless the Committee determines to provide for treatment
that is more favorable to you on such terms and conditions as the Committee may
determine, if your employment is terminated for any reason not set forth in
Sections 4(a), (b) or (c) prior to the applicable vesting dates specified in
Section 2(a), your unvested Restricted Units will be forfeited.


2
    

--------------------------------------------------------------------------------







(e)Termination for Cause. Unless the Committee determines to provide for
treatment that is more favorable to you on such terms and conditions as the
Committee may determine, if your employment is terminated for Cause prior to the
date your Restricted Units are paid pursuant to Section 2(b) (the “Payment
Date”), all of your vested and unvested Restricted Units will be forfeited. For
purposes of this award, “Cause” shall mean (1) your conviction or plea of nolo
contendere to a felony; (2) an act or acts of extreme dishonesty or gross
misconduct; or (3) violation of the Company's Code of Business Conduct.
(f)Payment of Vested Restricted Units. Any Restricted Units that become vested
under this Section 4 by reason of your termination of employment prior to the
date such Restricted Units would otherwise have become vested pursuant to
Section 2(a) shall nonetheless be payable at the same time and in the same
manner as they would have been paid under Section 2(b) if you had remained in
the Company's employment through each of the applicable dates specified in
Section 2(a).
5.    Federal Income Tax Consequences.
(a)General. The following description of the federal income tax consequences of
the Restricted Units is based on currently applicable provisions of the Code,
and is only a general summary. The summary does not discuss state and local tax
laws, which may differ from the federal tax law, or federal estate, gift and
employment tax laws. You are urged to consult with your own tax advisor
regarding the application of the tax laws to your particular situation.
(b)Grant of Restricted Units. This grant of Restricted Units will not subject
you to federal income tax.
(c)Payment of Restricted Units. You will recognize ordinary income for federal
income tax purposes on the Payment Date, unless you have made an effective
election under the Company's Deferred Compensation Plan for Officers (“Deferred
Compensation Plan”), as discussed in Section 5(d). The amount of income
recognized will be equal to the aggregate amount of cash paid.
(d)Deferred Compensation Plan. You may elect to defer payment in respect of your
vested Restricted Units, and the recognition of taxable income with respect to
such payment, by making deferral elections under the Deferred Compensation Plan.
If you make effective deferral elections, you will recognize ordinary income
when the amount derived from the deferred portion of your Restricted Units
payment is paid from the Deferred Compensation Plan, in an amount equal to the
amount of cash paid. You will be provided with more information about this
deferral opportunity and the Deferred Compensation Plan.
(e)ERISA. This Restricted Unit Award is not qualified under Section 401(a) of
the Code and is not subject to any of the provisions of the Employee Retirement
Income Security Act of 1974, as amended.
6.    Tax Withholding. The Company will withhold from your Restricted Units
payment (or your payment from the Deferred Compensation Plan, if you have made
deferral elections under that plan in respect to your Restricted Units) an
amount in cash sufficient to satisfy any applicable federal, state and/or local
tax withholding obligations.
7.    Non-transferability of Restricted Units. Your Restricted Units may not be
assigned, pledged, or otherwise transferred, except upon your death by the laws
of intestacy or descent and distribution.
8.    Beneficiary Designations. You may name a beneficiary or beneficiaries (who
must be members of your family and who may be named contingently or
successively) with respect to your rights under your Restricted Unit Award
(including the right to receive any payment in respect of your Restricted Units
after your death) by submitting a written beneficiary designation in a form
acceptable to the Company. Any such designation will be effective only when
filed with the Company's Chief Financial Officer and Controller (or such other
person as the Company may designate) before your date of death, and will (unless
specifically set forth therein) revoke all prior designations. If there is no
beneficiary designation in effect on the date of your death, your beneficiary
will be your surviving spouse or, if you have no surviving spouse, your estate.


3
    

--------------------------------------------------------------------------------







9.Administration of the Award. Restricted Unit Awards subject to these
Provisions shall be administered by the Committee, which shall have the
authority to select the Participants, to determine the awards to be made to each
Participant, and to determine the conditions subject to which awards will become
payable under these Provisions. Notwithstanding anything else contained herein
to the contrary, the Committee may delegate any and all of its duties and
responsibilities in respect of all Participants other than the Chief Executive
Officer and all members of the Company's Performance and Accountability
Committee to a committee of officers comprised of the Chairman and Chief
Executive Officer; the President and Chief Operating Officer; the Executive Vice
President, Chief Legal Officer and Secretary; the Executive Vice President and
General Counsel; the Executive Vice President, Finance and Risk; and the
Executive Vice President and Chief Administrative Officer. In the event that, at
any time any of the aforementioned offices shall be vacant (or the title
associated with such position shall be changed), the person performing the
duties of such position shall serve on such officer's committee.
The Committee shall have full power to administer and interpret, and to adopt
such rules and regulations consistent with the terms of, these Provisions as the
Committee deems necessary or advisable in order to carry out such provisions.
Except as otherwise provided herein, the Committee's interpretation and
construction of these Provisions and its determination of any conditions
applicable to Restricted Unit Awards or the granting of Restricted Unit Awards
to specific Participants shall be conclusive and binding.
The Committee may employ such legal counsel, consultants and agents (including
counsel or agents who are employees of the Company or a Subsidiary) as it may
deem desirable for the administration of these Provisions and may rely upon any
opinion received from any such counsel, consultant or agent and any computation
received from any such consultant or agent. All expenses incurred in the
administration of these Provisions, including, without limitation, for the
engagement of any counsel, consultant or agent, shall be paid by the Company. No
member or former member of the Board or the Committee shall be liable for any
act, omission, interpretation, construction or determination made in connection
with any Restricted Unit Awards under these Provisions other than as a result of
such individual's willful misconduct.
10.Amendment. By action of the Board or the Committee, the Company may from time
to time amend, terminate or discontinue these Provisions at any time, but no
amendment, termination or discontinuance of these Provisions will unfavorably
affect any Restricted Unit Award previously granted.
11.Effect on Employment and Other Benefits. Receipt of a Restricted Unit Award
under these Provisions does not give any Participant any right to receive awards
in the future or to continue in the employ of the Company and its subsidiaries,
and Restricted Unit Award recipients are subject to discipline and discharge in
the same manner as any other employee. Subject to the terms of the applicable
plans, income recognized as a result of any payment in respect of Restricted
Units will not be included in the formula for calculating benefits under the
Company's Pension Plan, 401(k), and disability Plans.
12.Cooperation in Litigation. By accepting a Restricted Unit Award subject to
these Provisions, you agree that after your employment terminates (regardless of
the reason), you will cooperate fully with the Company in connection with any
current or future claims, lawsuits, arbitrations, proceedings, examinations,
inquiries or investigations involving the Company that relate to your service
with the Company. This includes being available on reasonable notice for
interviews and other communications with the Company's counsel in connection
with any such matter and appearing at the Company's request (and without a
subpoena) to be deposed or to give testimony.
13.Non-Solicitation Agreement. By accepting a Restricted Unit Award subject to
these Provisions, you agree that for one year beginning on the date your
employment terminates (regardless of the reason), you will not (directly or
indirectly) hire, solicit for hire, or assist others in hiring or soliciting for
hire, any employee of the Company or its subsidiaries (“Company Employees”).
This provision shall not apply if you worked in, or were a resident of, the
state of California when your employment terminated. This provision shall not
prohibit you or a future employer of yours from hiring, soliciting for hire, or
assisting others in hiring or soliciting for hire, any Company Employee who (1)
responds to a general solicitation or advertisement that is not specifically
directed to Company Employees, (2) is referred to you or your future employer by
a search firm, employment agency or similar organization, or (3) directly or
indirectly contacts you or your future employer on their own initiative and
without having been solicited.


4
    

--------------------------------------------------------------------------------







14.Trade Secrets; Solicitation of Customers. By accepting a Restricted Unit
Award subject to these Provisions, you agree to permanently maintain the
confidentiality of the Company's “Trade Secrets.” Trade Secrets shall include
any trade secrets as defined by law, and shall specifically include information
regarding customers and agents or prospective customers and agents; marketing
and sales techniques, materials and information; records, documents and data;
business practices, policies, procedures and strategies; product and pricing
information; compensation arrangements; financial information; attorney-client
communications; and any other confidential or proprietary information relating
to the Company that is not available to the public. (Information is not a Trade
Secret, however, if it is available in the public domain, has been obtained from
a source other than the Company, or has been lawfully obtained through means
other than your employment relationship with the Company.) In addition, by
accepting a Restricted Unit Award subject to these Provisions you agree that for
one year beginning on the date your employment terminates (regardless of the
reason), you will not — whether on your own behalf or on behalf of or in
conjunction with any person or entity — use the Company's Trade Secrets to
solicit any business of the type conducted by the Company as of your termination
date from any person or entity that was either (1) a customer or agent of the
Company as of that date or (2) a prospective customer or agent contacted, called
upon, or serviced by the Company during the twelve months before your
termination date, or induce, promote, facilitate, or otherwise contribute to the
solicitation of such customers or agents or prospective customers or agents
through the use of Trade Secrets.
15.Recovery of Damages by the Company. You agree that if you were to violate any
of Sections 12, 13, and 14 the amount of damages suffered by the Company would
be difficult to determine. Therefore, you agree that the Company will be
entitled to recover liquidated damages from you equal to the amount of income
that you realize under this Award (including all legally required withholdings)
(or, if less, the portion thereof determined by the Committee) if the Committee
reasonably determines in good faith that you violated any of Sections 12, 13, or
14. All determinations under this Section shall be made by the Committee, acting
reasonably and in good faith, and its determinations shall be final, binding and
conclusive on you, the Company, and any other person or entity affected thereby.
This liquidated damages provision does not relinquish any equitable remedies and
other claims for damages that the Company may have.
16.Acceptance of Award. No action is required if you wish to accept your
Restricted Unit Award. If you wish to decline your Restricted Unit Award, you
must provide the Company with notice of your decision on or before March 31,
2017, by writing or emailing such notice to Rachelle Peeler, Protective Life
Corporation, P.O. Box 2606, Birmingham, Alabama 35202, or
Rachelle.Peeler@Protective.com.
Questions regarding a Restricted Unit Award subject to these Provisions and
requests for additional information about these Provisions or the Committee
should be directed to Rachel Goodson, Protective Life Corporation, P.O. Box
2606, Birmingham, Alabama 35202 (telephone (205) 268-5724, e-mail
Rachel.Goodson@Protective.com). These Provisions and your Award Letter contain
the formal terms and conditions of your Award, and you should retain them for
future reference.


5
    